DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1 and 4-19 are pending. Claims 1, 4, 6-8 and 13-14 are currently amended. Claims 2 and 3 are canceled and re written into independent claim 1. The amendments to the claims have overcome the drawing objections. The amendments to the claims have also overcome the 35 USC 112 second paragraph rejections. Accordingly they are withdrawn. The amendments to the claims have required adjustment of the rejection and further consideration. In light of the remarks and amendment, the rejections must be maintained as amended below. This action must be made Final. 
With regard to applicants remarks, the office has the following comments. 
Applicant argues that the shaft 60 of Kasagi is hollow and that the smaller diameter parts 66 are holes, and as such that Kasagi does not meet the claim limitation. But respectfully that is not the case. The Kasagi shaft 60 is constituted by molding a resin material with the shaft and the axis part and collar part made as one body (paragraph 0041.) Accordingly, applicants arguments are not found persuasive and amount to an argument that the references fail to show certain features of applicant’s invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that there must be an undercut free manufacture implicitly required by the claims, but there is not requirement in the claims, and the shaft/plunger rod of Kasagi may be molded as taught therein. The teaching of Scherer supplements Kasagi with the polymeric material as required by the claim, for the reasons discussed below. 
Applicant remarks that Scherer does not disclose the recesses for pressure equalization, but the remarks cannot be found persuasive, as those limitations are taught and indicated, by the primary reference Kasagi. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the above reasons, Applicants arguments cannot be found persuasive and the rejections are maintained. Considering that dependent claim 19 was properly rejected in the non final action mailed on 6/15/2022, the preface has been amended to properly include the rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 8-12, 14 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi and further in view of Scherer (US 8641011); 
Claim(s) 6, 7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi in view of Sherer, as applied to claim 1  above, and further in view of Klenk (US 10082218); 

Kasagi discloses in claim 1:  An electromagnetic actuator device (10/20 figure 1) having armature means (50) which, as a reaction to stationary coil means (75) being energized, is movable in an actuator housing (80) along an axial direction relative to stationary core means (40), and which contact axially elongated plunger means (60) guided in a core passage (42 thru hole) of the core means in such a manner that a movement of the armature means in the direction of the core means can entrain (move) the plunger means, an end section (62a) of the plunger means, axially opposite the armature means, being realized for interacting with or realizing a control partner (end 34) wherein the plunger means comprise an elongated rod section (62 figure 3) and a disk-shaped end section (collar part 68 is a truncated disc) having a widened diameter and the disk-shaped end section (top of 68) sitting on the elongated rod section as one piece on an end side in the direction of the armature means, an axial extension (thickness of 68 in the axial direction) of the disk shaped end section determining a minimum distance between the armature means and the core means in an abutment state of the armature means on an end surface and/or front surface of the core means facing the armature means (as discussed in paragraph 0039), wherein the plunger means are made of a [resin] material (paragraph 0041); wherein the elongated rod section has a recess facing the core means (i.e. 64b and 66 are recessed from the core means on the shell side) , the recess being realized as a longitudinal groove (64b/66 figure 3) in such a manner that a medium pressure equalization can be realized between an armature space (above in which 68 is held) which is defined by the armature means and the core means and an actuation area (at 42 figure 1) which is opposite to the core means in the axial direction (where it is noted that the fluid can pass from 42 along 64b, 66 and 64b sections of the recess to pressure balance the plunger means); but Kasagi does not disclose: the plunger made of a polymer material using an injection molding process. Although Scherer teaches: a structural part made of a polymer glass fiber reinforced material using an injection molding process (Col 4 ln 19-24 for the purpose of providing a reduced weight part that is temperature resistant and for example is readily reproducible part and mechanically strong); 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the resin material of the plunger means of Kasagi as taught in Scherer, a plunger as taught in Kasagi, where Kasagi’s plunger is a structural part, and as taught by Scherer, the structural part can be made of a polymer glass fiber reinforced material using an injection molding process, for the purpose of providing a reduced weight part that is temperature resistant and for example is readily reproducible part and mechanically strong, especially considering it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Kasagi discloses (as modified for the reasons discussed above) in claim 4:  The device according to claim 1, wherein the disk-shaped end section has a profiling (at 68 figure 5) on a flat side (of 62b), said profiling being provided for interacting with the end surface or the front surface of the core means (40 at surface 44).

Kasagi discloses (as modified for the reasons discussed above) in claim 5:  The device according to claim 4, wherein the profiling is realized as at least one groove (radially aligned side groove that creates a space for fluid to flow radially towards chamber space in 40 encompassed by 44 and armature/plunger face 52).

Kasagi discloses (as modified for the reasons discussed above) in claim 6:  The device according to claim 1, wherein the plunger means are realized for overlapping (the step 44), at least in sections, an opening on the plunger side of the armature in the area of the disk-shaped end section (spaced opening at 82 through to the chamber); but does not disclose, although Klenk teaches:  the armature means have an armature passage (38) which extends in the axial direction (18, for the purpose of fluid pressure balancing the armature, which allows for example for faster reciprocal action of the armature.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Klenk, for the armature of Kasagi, an armature passage which extends in the axial direction of Klenk, for the purpose of fluid pressure balancing the armature, which allows for example for faster reciprocal action of the armature. 

Kasagi discloses (as modified for the reasons discussed above) in claim 7:  The device according to claim 6, wherein the plunger means have a plunger passage (82) through the disk-shaped end section, in such a manner that the plunger passage opens the armature passage (32) towards an armature space (between 52 and 44 of Kasagi) between the armature means and the core means while equalizing the medium pressure when the armature means are contacted by the plunger means; if it could persuasively be argued at some future unforeseen date that Kasagi/Klenk does not disclose: the plunger passage opens the armature passage as modified above; considering Klenk teaches: the plunger passage opens the armature passage (at 40, via a radial groove in the upper flange at 24, for the purpose of maintaining an opening for the fluid to pass through the armature of Klenk.) 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a radial groove in the upper flange of Kasagi as taught in Klenk, with the plunger passage opening to the armature passage as taught in Klenk, all for the purpose of for example maintaining an opening for the fluid to pass through the armature, thus aiding in pressure balancing of the armature. 

Kasagi discloses (as modified for the reasons discussed above) in claim 8:  The device according to claim 1, wherein the rod section (34) has a circumferential guide surface (64) formed in one piece in sections (64a, 64b figure 5) in the axial direction for the sliding interaction with a guide inner surface of the core passage (42a), said guide surface projecting in the radial direction on the sleeve side (i.e. towards the sleeve side of the solenoid, or in other words, extending outwards.) 

Kasagi discloses (as modified for the reasons discussed above) in claim 9:  The device according to claim 1, wherein energy storing mean (18) are assigned in a frictional manner to the armature means and/or to the plunger means in such a manner that said energy storing means pre-stress the armature means in an axial abutment position away from the core means in the valve housing (as shown.) 

Kasagi discloses (as modified for the reasons discussed above) in claim 10:  A use of the electromagnetic actuator device according to claim 1 (the statement “use of the…device” considered a statement of intended use as the use of the device adds no meaningful structural limitation to the body of the claimed apparatus under MPEP 2114) as a proportional valve device (the current regulates the position of the spool via controlled current supply, thus providing a proportional solenoid valve paragraph 0051) and/or (the use of and/or considered an alternative grouping under MPEP 2131) as a camshaft control valve for an internal combustion engine.

Kasagi discloses (as modified for the reasons discussed above) in claim 11:  The device according to claim 1, wherein the control partner is a valve slide (spool valve 30 slides linearly in the axial direction).

Kasagi discloses (as modified for the reasons discussed above) in claim 12:  The device according to claim 1, wherein the end section is in the form of a magnetic anti-adhesive disk (i.e. considering the section is non magnetic resin material, the disk is anti adhesive magnetically.) 

Kasagi discloses (as modified for the reasons discussed above) in claim 13:  The device according to claim 1, wherein the polymer material has a glass fiber blending (i.e. the structural part as modified being made of a glass fiber reinforced plastic, the term “blending” taken as a product by process terminology that adds no additional patentable weight to the resulting claimed apparatus under MPEP 2113.) 

Kasagi discloses (as modified for the reasons discussed above) in claim 14:  The device according to claim 1, wherein the longitudinal groove is continuous (i.e. for fluid continuity) in the axial direction.

Kasagi discloses (as modified for the reasons discussed above) in claim 15:  The device according to claim 5, wherein the at least one groove (at 68 figure 5) extends perpendicularly to the axial direction in the flat side (of 62b.) 

Kasagi discloses (as modified for the reasons discussed above) in claim 16:  The device according to claim 6, wherein the armature passage (38) is in an axial central bore.

Kasagi discloses (as modified for the reasons discussed above) in claim 17:  The device according to claim 6, wherein the armature means has an annular step (at 52).

Kasagi discloses (as modified for the reasons discussed above) in claim 18:  The device according to claim 7, wherein the plunger passage (42a) is a bore (central bore.) 

Kasagi discloses (as modified for the reasons discussed above) in claim 19:  The device according to claim 9, wherein the energy storing means is in the form of spring means (18 is a coil spring.) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753